UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7226


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN CHRISTOPHER HARVEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:10-cr-00132-MSD-DEM-1; 4:16-cv-00122-MSD)


Submitted:   October 14, 2016              Decided:   November 3, 2016


Before TRAXLER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Christopher Harvey, Appellant Pro Se.       Dee Mullarkey
Sterling, Assistant United States Attorney, Norfolk, Virginia;
Megan Cowles, Kristine Elizabeth Wolfe, OFFICE OF THE UNITED
STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven   Christopher       Harvey          seeks    to    appeal      the    district

court’s    order    dismissing       as    successive          his   28    U.S.C.       § 2255

(2012) motion.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                                See 28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).

      When   the    district     court      denies       relief      on    the    merits,    a

prisoner     satisfies        this        standard        by      demonstrating          that

reasonable     jurists       would        find     that     the      district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief     on     procedural          grounds,        the      prisoner        must

demonstrate    both      that    the      dispositive          procedural        ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Harvey has not made the requisite showing.                       Accordingly, we deny

a   certificate     of     appealability         and     dismiss     the    appeal.         We

dispense     with    oral     argument       because        the      facts       and    legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3